                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

MELVIN JACKSON,

       Plaintiff,

v.                                                                    Case No: 5:18-cv-53-Oc-PRL

UNITED STATES OF AMERICA,

       Defendant.


                                            ORDER
       This matter is before the Court on the United States’ motion to extend expert disclosure

and dispositive motion deadlines. (Doc. 37). The United States took the deposition of Plaintiff’s

late disclosed expert, Dr. Kirby on November 15, 2019. The United States now requests an

extension of its deadlines to disclose rebuttal experts and to file Daubert and dispositive motions.

While the motion is opposed, the Court finds that it can rule on the motion without Plaintiff’s

response given the history of the case and because the requested extensions will not impact other

case deadlines.

       Accordingly, the United States’ motion is GRANTED. The United States’ deadline to

disclose rebuttal expert witnesses is extended until January 10, 2020 and its deadline to file

Daubert and dispositive motions is extended until January 24, 2020. The Court will grant no

further extensions in this case absent extraordinary circumstances.

       DONE and ORDERED in Ocala, Florida on December 11, 2019.
Copies furnished to:

Counsel of Record
Unrepresented Parties




                        -2-
